MEMORANDUM**
Frederick Douglass Bennett, Sr., a California state prisoner, appeals pro se the district court’s denial of his 28 U.S.C. § 2254 habeas petition. We have jurisdiction pursuant to 28 U.S.C. § 1291. Bennett contends that he was wrongfully detained due to an administrative error in processing his criminal case, where the order authorizing his detention referenced the wrong case number. Our review of the record reveals that Bennett is no longer being held in the contested confinement. Because we can no longer provide him the primary relief sought in his habeas corpus petition, the issue is moot. See Munoz v. Rowland, 104 F.3d 1096, 1097-98 (9th Cir. 1997) (“We are precluded by Article III of the Constitution ... from entertaining an appeal if there is no longer a live case or controversy.”); Cox v. McCarthy, 829 F.2d 800, 802-03 (9th Cir.1987).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9 th Cir. R. 36-3.